                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    JAMES B. EDWARDSON,                                 CASE NO. C19-0888-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    CALIBER HOME LOANS, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. On June 16, 2019, Defendant Caliber
18   Home Loans (“Caliber”) filed a motion to dismiss pursuant to Federal Rule of Civil Procedure
19   12(b)(6). (Dkt. No. 6.) On June 18, 2019, Defendants Mitzi Johankneckt and Hugo Esporza (the
20   “King County Defendants”) filed a motion to dismiss pursuant to Rule 12(b)(6). (Dkt. No. 8.)
21   Those motions were initially noted for the Court’s consideration on July 12, 2019. (See Dkt. Nos.
22   6, 8.) The briefing on those motions is now closed. (See Dkt. Nos. 14, 18, 20.)
23          On July 10, 2019, Defendant Nathan Smith filed a motion to dismiss pursuant to Rule
24   12(b)(6). (Dkt. No. 16.) That motion is noted for the Court’s consideration on August 2, 2019.
25   (Id.) Pursuant to Local Civil Rule 7(l), and in the interest of judicial economy, the Court hereby
26   re-notes Caliber’s motion to dismiss (Dkt. No. 6) and the King County Defendant’s motion to


     MINUTE ORDER
     C19-0888-JCC
     PAGE - 1
 1   dismiss (Dkt. No. 8) to August 2, 2019.

 2          DATED this 12th day of July 2019.

 3                                              William M. McCool
                                                Clerk of Court
 4
                                                s/Tomas Hernandez
 5
                                                Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0888-JCC
     PAGE - 2
